_ IN THE UNITED STATES DISTRICT COURT |
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
ve .' (| Criminal No. u (5b

JAYQUAN MAURICE CLINTON [UNDER SEAL]
_ a/k/a Mexico Joke
_alk/a Joke
NASHON DIAMOND UTTERBACK ~
a/k/a Planez
~ JEROME PORTIS
a/k/a Loomey
DAQUAN JONES
HENRY PAUL

 

MOTION TO SEAL INDICTMENT
AND ARREST WARRANTS

 

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Douglas
C. ‘Maloney, Assistant United States Attorney for said District and, pursuant to Rules 6(e)(4) and
6(e)(6) of the Federal Rules of Criminal Procedure, respectfully moves the Court to issue an.
Order sealing the Indictment returned in this case, and the Arrest Warrants issued pursuant to
said Indictment. In further support of this Motion, the United States avers as follows:

1. The United States has presented an indictment to the grand jury now in
session in the City of Pittsburgh, Pennsylvania.

2. The aforesaid Indictment charges the above-named defendants ‘with
violating Title 18, United States Code, Sections 513(a) and 1349.

3. . The Indictment has been returned by the grand jury to this Honorable
Court, and Arrest Warrants have been requested by the government. |

4. The United States deems it prudent, in the interest of justice and integral to
. the integrity of the erand jury process that the Indictment returned by the grand jury and Arrest
Warrants issued thereby, together with this Motion and ‘Order to Seal, be sealed until further
Order of Court to ensure that the arrest of the defendants not be compromised and that the
secrecy of the grand jury proceedings be maintained to prevent disclosure of matters occurring

before the grand jury. |

| _ WHEREFORE, the United States of America respectfully requests that the Court

issue: an Order sealing the Indictment in this case, and the Arrest Warrants issued thereby, |

| together with this Motion and Order, until further Order of Court.
| Respectfully submitted,
STEPHEN R. KAUFMAN’

Acting United States Attorney

By: _s/Douglas C. Maloney _-

 

DOUGLAS C. MALONEY
'. Assistant U.S. Attorney
. PAID No. 314082,
